Case 2:19-cv-03120-SJF-ARL Document 34 Filed 02/09/21 Page 1 of 3 PageID #: 181



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
EUNICE KIPPINS,

                                   Plaintiff,                   ORDER
                                                                19-CV-3120 (SJF)(ARL)
                 - against-
                                                                                          FILED
                                                                                          CLERK
AMR CARE GROUP, INC. and JILL SMITH,
individually,                                                                11:15 am, Feb 09, 2021
                                                                                 U.S. DISTRICT COURT
                                    Defendants.
                                                                            EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                                 LONG ISLAND OFFICE
FEUERSTEIN, District Judge:

        Before the Court is a Report and Recommendation (Athe Report@) of the Honorable

Arlene R. Lindsay, United States Magistrate, dated January 22, 2020, (1) recommending that

Defendants’ motion to dismiss the amended complaint pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure be denied, and (2) advising inter alia, (a) that A[a]ny objections to th[e]

Report . . . must be filed with the Clerk of the Court . . . within 14 days,” and (b) that a A[f]ailure

to file objections within [14 days] waives the right to appeal the District Court=s Order.@ Report

at 12, Docket Entry (“DE”) [33] (citations omitted). A copy of the Report was served upon

counsel for all parties via ECF on January 22, 2021. Despite such service, no objections have

been filed, nor has any party sought an extension to do so. For the reasons set forth below,

Magistrate Judge Lindsay=s Report is adopted in its entirety.

I. DISCUSSION

A. Standard of Review

        Any party may serve and file written objections to a report and recommendation of a

magistrate judge within fourteen (14) days after being served with a copy thereof. 28 U.S.C. '

636(b)(1); FED. R. CIV. P. 72(b)(2). Any portion of such a report and recommendation to which

                                                        1
Case 2:19-cv-03120-SJF-ARL Document 34 Filed 02/09/21 Page 2 of 3 PageID #: 182



a timely objection has been made is reviewed de novo. 28 U.S.C. ' 636(b)(1); FED. R. CIV. P.

72(b)(3). The Court is not, however, required to review the factual findings or legal conclusions

of the magistrate judge as to which no proper objections are interposed. See Thomas v. Arn, 474

U.S. 140, 150, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985). Indeed, “[w]here parties receive clear

notice of the consequences, failure to timely object to a magistrate’s report and recommendation

operates as a waiver of further judicial review of the magistrate’s decision.” Smith v. Campbell,

782 F.3d 93, 102 (2d Cir. 2015) (quoting Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766

(2d Cir. 2002)).

       To accept the magistrate=s report and recommendation absent a timely objection, the

court need only be satisfied that there is no clear error on the face of the record. See FED. R.

CIV. P. 72(b); Baptichon v. Nevada State Bank, 304 F. Supp. 2d 451, 453 (E.D.N.Y. 2004), aff'd,

125 F. App'x 374 (2d Cir. 2005). Whether or not proper objections have been filed, the district

judge may, after review, accept, reject, or modify any of the magistrate judge’s findings or

recommendations. 28 U.S.C. ' 636(b)(1); FED. R. CIV. P. 72(b); see generally King v. City of

N.Y., Dep t of Corr., 419 F. App=x 25, 27 (2d Cir. 2011) (summary order) (noting that the waiver

rule is “nonjurisdictional” and, thus, the Court may excuse a violation thereof “in the interests of

justice.” (internal quotation marks and citation omitted)).

B. Review of the Report

        No party has filed objections to the Report within the time set by the Court. Since the

parties were provided notice and an express warning of the consequences of a failure to timely

file objections to the Report, their failure to object operates as a waiver of further judicial review.

See Caidor v. Onondaga Cnty., 517 F.3d 601, 602-03 (2d Cir. 2008); Mario, 313 F.3d at 766.


                                                  2
Case 2:19-cv-03120-SJF-ARL Document 34 Filed 02/09/21 Page 3 of 3 PageID #: 183



Thus, the Court “need only satisfy itself that there is no clear error on the face of the record to

accept a magistrate judge’s report and recommendation.” Safety-Kleen Sys., Inc. v. Silogram

Lubricants Corp., No. 12-CV-4849, 2013 WL 6795963, at *1 (E.D.N.Y. Dec. 23, 2013). After

a careful review of the Report, the Court finds no plain error in either the reasoning or the

conclusions reached therein, and accordingly, adopts it in its entirety.

II. CONCLUSION

       The Report is adopted in its entirety, and for the reasons set forth therein, Defendants’

motion to dismiss, DE [29], is denied.

SO ORDERED.


                                                        /s/ Sandra J. Feuerstein
                                                       Sandra J. Feuerstein
                                                       United States District Judge

Dated: Central Islip, New York
       February 9, 2021




                                                  3
